United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3362
                                   ___________

Kenneth R. Fee; Jeremy Fee,             *
                                        *
             Appellants,                * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa
                                        *
Sheet Metal Workers Local 263, Health *
and Welfare Fund; The Joint Board of * [UNPUBLISHED]
Trustees of Sheet Metal Workers         *
Local 263; Jerry Hintz; Gerald Allen;   *
Kevin Neuendorf; Dick Bachelder;        *
John Ilten; Mark Watson,                *
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: April 12, 2001

                                  Filed: June 4, 2001
                                   ___________

Before BYE and BEAM, Circuit Judges, and NANGLE, District Judge.1
                               ___________

PER CURIAM.

        Appellant Jeremy Fee intentionally overdosed on his prescription of Impiramine
after learning from a friend about its hallucinogenic effects. He became sick and had

      1
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
to be treated in a hospital emergency room. The Fees later sought payment of Jeremy's
medical bills through his father's union-sponsored health plan. Of the $2,835.52 in
medical bills, the Plan Administrator paid out only $208.00, denying the rest under the
policy's "intentional acts" exclusion. The Fees filed a civil action under the Employee
Retirement Income Security Act of 1974 (ERISA).2 The district court3 granted
summary judgment to the defendants. We affirm.

       While the Fees allege procedural irregularities in the claims procedures, they
have not shown a "connection to the substantive decision reached." Buttram v. Central
States, S.E. & S.W. Areas Health & Welfare Fund, 76 F.3d 896, 901 (8th Cir. 1996).
Thus, we review for abuse of discretion. See House v. The Paul Revere Life Ins. Co.,
241 F.3d 1045, 1047 (8th Cir. 2001) (recognizing discretionary authority of health
plan).

        Jeremy Fee's overdose clearly fell under the "intentional acts" exclusion. The
Fees' argument that Jeremy only intended to hallucinate, not to get sick, is a distinction
without a difference. Jeremy Fee admitted he intentionally overdosed on Imipramine
to get "high" despite knowing beforehand that it "might be dangerous." Any reasonable
person would regard his actions as an intentionally self-inflicted injury. See Garred v.
General American Life Insurance Company, 774 F. Supp. 1190, 1198 (W.D. Ark.
1991). Accordingly, we affirm the district court's grant of summary judgment.




      2
          29 U.S.C. §§ 1001-1461.
      3
        The Honorable John A. Jarvey, United States Magistrate Judge for the Northern
District of Iowa, to whom the case was referred by consent of the parties pursuant to
28 U.S.C. § 636(c).

                                           -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-